Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021, that includes a response to the Final Office Action mailed June 2, 2021, has been entered. Claims 4, 5, 7, 10, 13, 14, 16, and 21 have been amended; claims 1-3 and 17-20 have been canceled; and claims 25-50 have been newly added. Claims 4-16 and 21-50 are under examination.
Information Disclosure Statement
In the information disclosure statement filed July 27, 2021, the Stankovic CTA NPL reference citation does not include the date as required; and the citation fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed. Therefore, the listed Stankovic reference has not been considered. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-16, 21-23, and 25-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25 and 26 stipulate that the “mono-, di-, and oligosaccharides” are present in an amount of “about 3.0% to about 3.4% by weight of the hard capsule shell” and “about 3% by weight of the hard capsule shell”, respectively. Applicant points to paragraphs [031], [035]-[037], [040], [047], [048], and [053] for support. 
However, paragraph [031] discloses that the amount of the “mono-, di-, and oligosaccharides” in “mono-, di-, and oligosaccharides”-free pullulan is e.g. “less than 2.5%” of the total weight of the pullulan. Paragraph [036] discloses that the amount of “mono-, di-, and oligosaccharides”-free pullulan is e.g. 85% to 96% by weight of the hard capsule shell. Paragraph [037] discloses that the amount of “mono-, di-, and oligosaccharides”-free pullulan represents more than 50% by weight of the total pullulan, presumably the remainder of the pullulan being a non-“mono-, di-, and oligosaccharides”-free pullulan. Applicant cannot reasonably take the disclosure that “the amount of “mono-, di-, and oligosaccharides”-free pullulan is e.g. 85% to 96% by weight of the hard capsule shell” with the disclosure that “the amount of “mono-, di-, and oligosaccharides”-free pullulan represents more than 50% by weight of the total pullulan”, and then somehow change ““the amount of “mono-, di-, and flawed. 
Moreover, the claims never say anything at all about PI-20. Applicant’s derivation of the limitation that the “mono-, di-, and oligosaccharides” are present in an amount of “about 3.0% to about 3.4% by weight of the hard capsule shell” and “about 3% by weight of the hard capsule shell” based on the composition containing 42% to 48% PI-20 is also flawed. Moreover, Applicant’s calculations appear to be based on PI-20 having a “mono-, di-, and oligosaccharides” content of 7%, but the disclosure at paragraph [035] discloses 7-10%.
Finally, even assuming arguendo that the claims provide for 43% to 48% “mono-, di-, and oligosaccharides”-free pullulan and 42% to 48% PI-20, assuming that the original specification actually supports this, and even assuming the amount of the “mono-, di-, and oligosaccharides” in “mono-, di-, and oligosaccharides”-free pullulan is e.g. “less than 2.5%”, and the amount of the “mono-, di-, and oligosaccharides” in PI-20 is 7%, the “mono-, di-, and oligosaccharides” content would be [(43%)(0-2.5%) + (42%)(7%)] to [(48% )(0-2.5%) + (48%)(7%)] which would be 2.94-4.02 to 3.36 to 4.56. Even factoring in all of the previous flawed assumptions, Applicant’s claimed range for the amount of the “mono-, di-, and oligosaccharides” appears to assume that the “mono-, di-, and oligosaccharides”-free pullulan essentially contains zero “mono-, di-, and oligosaccharides”, which is not supported by the original specification either. 
Claims 27 and 34, each of which also stipulates that the pullulan is present in the amount of 85% to 96%, and further which respectively stipulate that the “mono-, di-, and no more than 4.2% by weight of the hard capsule shell” and “from about 1.5% to no more than 4.2% by weight of the hard capsule shell”, contain new matter for the same reasons as claims 25 and 26, as described supra. 
Claim 35 stipulates that the “mono-, di-, and oligosaccharides” are present in an amount of “about 1.2% to no more than 4.2% by weight of the hard capsule shell”. Again, Applicant points to paragraphs [031], [035]-[037], [040], [047], [048], and [053] for support. 
As already noted, paragraph [031] discloses that the amount of the “mono-, di-, and oligosaccharides” in “mono-, di-, and oligosaccharides”-free pullulan is e.g. “less than 2.5%” of the total weight of the pullulan. Paragraph [036] discloses that the amount of “mono-, di-, and oligosaccharides”-free pullulan is e.g. 70% to 97% by weight of the hard capsule shell. Paragraph [037] discloses that the amount of “mono-, di-, and oligosaccharides”-free pullulan represents more than 50% by weight of the total pullulan, presumably the remainder of the pullulan being a non-“mono-, di-, and oligosaccharides”-free pullulan. Applicant cannot reasonably take the disclosure that “the amount of “mono-, di-, and oligosaccharides”-free pullulan is e.g. 70% to 97% by weight of the hard capsule shell” with the disclosure that “the amount of “mono-, di-, and oligosaccharides”-free pullulan represents more than 50% by weight of the total pullulan”, and then somehow change ““the amount of “mono-, di-, and oligosaccharides”-free pullulan is e.g. 70% to 97% by weight of the hard capsule shell” to ““the amount of “mono-, di-, and oligosaccharides”-free pullulan is e.g. 35% to 49% by weight of the hard capsule shell”. Such logic is flawed. 
about 1.2% to no more than 4.2% by weight of the hard capsule shell” based on the composition containing 35% to 48% PI-20 is also flawed. Moreover, Applicant’s calculations appear to be based on PI-20 having a “mono-, di-, and oligosaccharides” content of 7%, but the disclosure at paragraph [035] discloses 7-10%.
Finally, even assuming arguendo that the claims provide for 35% to 49% “mono-, di-, and oligosaccharides”-free pullulan and 35% to 48% PI-20, assuming that the original specification actually supports this, and even assuming the amount of the “mono-, di-, and oligosaccharides” in “mono-, di-, and oligosaccharides”-free pullulan is e.g. “less than 2.5%”, and the amount of the “mono-, di-, and oligosaccharides” in PI-20 is 7%, the “mono-, di-, and oligosaccharides” content would be [(35%)(0-2.5%) + (35%)(7%)] to [(49% )(0-2.5%) + (48%)(7%)] which would be 2.45-3.33 to 3.36 to 4.59. Even factoring in all of the previous flawed assumptions, Applicant’s claimed range for the amount of “mono-, di-, and oligosaccharides” is not supported by the original specification either. 
Claim 41 stipulates that the pullulan is present in the range of “85% or more by weight of the hard capsule shell”, and that the “mono-, di-, and oligosaccharides” are present in the amount of “no more than 4% by weight of the hard capsule shell”. The original specification and claims do not provide adequate support for either of these limitations. 
Claims 43 and 47 both stipulate that the pullulan is present in the range of “more than 70% by weight of the hard capsule shell”, and that the “mono-, di-, and no more than about 3.3% by weight of the hard capsule shell” and “no more than about 3.5% by weight of the hard capsule shell”, respectively. The original specification and claims do not provide adequate support for any of these limitations. 
Claims 4-16, 21-23, 26, 28-34, 36-40, 42, 44-46, and 48-50 depend from either claim 25, 27, 35, 41, 43, or 47.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4-16, 21-23, and 25-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al. (U.S. Patent Application Pub. No. 2005/0249676).
Applicant Claims
Applicant claims a hard capsule shell comprising e.g. 70-97 wt% or 85-96 wt% pullulan, less than 2 wt% potassium, up to 2 wt% acetic acid, 0.01-3 wt% carrageenan, up to 10 wt% plasticizer, and up to 0.5 wt% polyoxyethylene sorbitan fatty acid; wherein at least one pullulan has an average molecular weight of about 100-400 kDa, and wherein the hard capsule shell as a whole contains e.g. about 3-3.4 wt%, no more than 4.2 wt%, no more than 4 wt%, no more than about 3.3 wt%, or no more than about 3.5 wt% of mono-, di-, and oligosaccharides. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose a hard capsule shell comprising e.g. 86 wt% pullulan, 1.32 wt% potassium chloride (i.e. less than 0.2 wt% potassium), preferably up to 1 wt% sequestering agent (e.g. acetic acid), 0.27 wt% carrageenan, up to 20 wt% plasticizer (e.g. glycerol), and 0.15 wt% surfactant (e.g. polyoxyethylene sorbitan fatty acid); wherein at least one pullulan (e.g. PI-20) has an average molecular weight, as is well known in the art, of about 200 kDa, and wherein the hard capsule shell as a whole e.g. can contain mono-, di-, and oligosaccharides.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Scott et al. do not explicitly disclose the amount of mono-, di-, and oligosaccharides. However, this deficiency is cured by the teachings of Scott et al. 
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to employ the teachings of Scott et al., outlined supra, to devise Applicant’s claimed hard capsule shell. 
Scott et al. disclose a hard capsule shell comprising e.g. 86 wt% pullulan, wherein the hard capsules are transparent and exhibit an improved chemical stability. Since Scott et al. exemplifies employing “PI-20” as the pullulan, which is well known in the art to have an average molecular weight of about 200 kDa, and a purity of about 90-95%, with the impurities comprising primarily mono-, di-, and oligosaccharides, one of ordinary skill in the art would thus understand that the Scott et al. hard capsule shell as a whole will thus comprise 4.3-8.6 wt% impurities, based on the weight of the pullulan, primarily, but not exclusively, comprise mono-, di-, and oligosaccharides. 
The claimed limitations for the amount of mono-, di-, and oligosaccharides; i.e. about 3-3.4 wt%, no more than 4.2 wt%, no more than 4 wt%, no more than about 3.3 wt%, or no more than about 3.5 wt% of mono-, di-, and oligosaccharides, are not patentably distinct from a total impurities amount of 4.3-8.6 wt% in which the impurities primarily comprise mono-, di-, and oligosaccharides. Hence, for example, on the scale of 0-100%, the value of “about 3.4 wt%” is not patentably distinct from “most of 4.3 wt%”. Similarly, the value of “no more than 4 wt%” is not patentably distinct from “most of 4.3 wt%”. 
***In contrast, in claim 24, the amount of mono-, di-, and oligosaccharides, i.e. less than 2.4 wt%, is found to be sufficiently distinct from “most of 4.3 wt%”. Therefore, claim 24 is found to be patentable, but not the other claims. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
Claim 24 is allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617